            Case 1:20-cv-00254-CM Document 8 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURTIS McDANIEL,

                                 Plaintiff,

                     -against-                                    20-CV-0254 (CM)

                                                                 CIVIL JUDGMENT
THE PEOPLE OF THE CITY OF NEW
YORK, et al.,

                                 Defendants.

         Pursuant to the order issued June 2, 2020, dismissing the complaint,

         Plaintiff’s complaint is dismissed without prejudice to McDaniel v. People of the State of

New York, ECF 1:19-CV-7680, 3.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 2, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
